Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Westchester County, rendered September 13, 1971, committing him to an indeterminate prison term not to exceed five years. Sentence affirmed. We have considered the contention, raised by appellant, that he should have been sentenced as a narcotic addict, entitled to the benefit of commitment to the Narcotic Addiction Control Commission, and find the contention without merit (cf. People v. Bennet, 39 A D 2d 320). Rabin, P. J., Hopkins, Martuscello, Latham and Benjamin, JJ., concur.